Wait, J.
We find no merit in the exceptions here taken. There Was no uncontroverted or indisputable evidence upon which the trial judge could direct a verdict. He was right in denying the defendant’s motion for direction in its favor. Nor was he bound to instruct as requested. If the facts were found to be as assumed in the requests and to be the only material facts, instructions in accord therewith would not have been erroneous; but the judge was not bound to charge on specially selected facts. Barnes v. *63Berkshire Street Railway Co. 281 Mass. 47, 50-51. The charge sufficiently covered the issues and the evidence. No rule of law was omitted to which the defendant was entitled. No error appears.

Exceptions overruled.